DETAILED ACTION
The communication dated 6/2/2020 has been entered and fully considered.
Claims 1-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buddharaju et al. U.S. Publication 2013/0000762 (henceforth referred to as Buddharaju).
As for claim 1, Buddharaju teaches a fluid flow diverter (paragraph [0033]; Fig. 5: part 300), equivalent to the claimed diverter valve assembly, comprising: a housing (paragraph [0034]; Fig. 5: part 305) defining a water diversion chamber in housing 305, and provided with an inlet (paragraph [0034]; Fig. 5: part 350), equivalent to the claimed water inlet, a single outlet (paragraph [0035]; Fig. 6: part 395), equivalent to the claimed water return port, a first dual outlet (paragraph [0035]; Fig. 5: part 365), equivalent to the claimed first water outlet, and a second dual outlet (paragraph [0035]; Fig. 5: part 370), equivalent to the claimed second water outlet; and a disk (paragraph [0034]; Fig. 5: part 400), equivalent to the claimed diverter valve, provided in the water diversion chamber and capable of partitioning the water diversion chamber into a first water diversion chamber and a second water diversion chamber, wherein the first water diversion chamber is in communication with inlet 350, wherein disk 400 is rotatable in the water diversion chamber to provide a first operational configuration of disk 400 and a second operational configuration of disk 400, and wherein at the first the operational configuration, the first water diversion chamber is in communication with inlet 350 and first dual outlet 365 and the second water diversion chamber is in communication with second dual outlet 370 and single outlet 395 (paragraphs [0043]-[0046]; Figs. 8-11); and at the second operational configuration, inlet 350 is blocked from first dual outlet 365 and the first water diversion chamber is in communication with inlet 350 and second dual outlet 370 (paragraphs [0043]-[0046]; Figs. 8-11).
As for claim 2, Buddharaju further teaches that disk 400 comprises a block (paragraph [0038]; Fig. 7: part 420), equivalent to the claimed first baffle, and block 420 is capable of opening or closing first dual outlet 365 when disk 400 rotates (paragraph [0045]; Fig. 10).
As for claim 3, Buddharaju further teaches that block 420 is provided with a second opening (paragraph [0037]; Fig. 7: part 410), equivalent to the claimed water through hole, and when disk 400 rotates, block 420 is capable of communicating first dual outlet 365 with the first water diversion chamber by means of second opening 410 (paragraph [0045]; Fig. 10).
As for claim 4, Buddharaju further teaches that disk 400 has a partition baffle, the partition baffle partitions the water diversion chamber into the first water diversion chamber and the second water diversion chamber, and the partition baffle is capable of rotating in the water diversion chamber to communicate inlet 350 with first dual outlet 365 or block inlet 350 from first dual outlet 365 (Figs. 5 and 7).
As for claim 7, Buddharaju further teaches that disk 400 comprises a block (paragraph [0038]; Fig. 7: part 430), equivalent to the claimed second baffle, and block 430 is capable of opening or closing second dual outlet 370 when disk 400 rotates (paragraph [0044]; Fig. 9).
As for claim 12, Buddharaju further teaches that disk 400 comprises a block (paragraph [0043]; Fig. 7: part 450), equivalent to the claimed third baffle, and the third baffle is capable of opening or closing single outlet 395 when disk 400 rotates (paragraph [0043]; Fig. 8).
As for claim 13, Buddharaju further teaches that disk 400 assembly comprises a motor (paragraph [0034]; Fig. 5: part 340), equivalent to the claimed driving mechanism, and motor 340 is connected to disk 400 and configured to drive disk 400 to rotate (paragraph [0034]; Fig. 5).
As for claim 16, Buddharaju further teaches that housing 305 comprises a lower housing and an upper housing, and the lower housing is connected to the upper housing (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buddharaju et al. U.S. Publication 2013/0000762 (henceforth referred to as Buddharaju).
Buddharaju teaches the features as per above.
As for claim 8, Buddharaju differs from the instant claims in failing to teach that a plurality of second dual outlets 370 are provided, a plurality of blocks 430 are provided, and the number of blocks 430 is identical to the number of second dual outlets 370. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 9, Buddharaju differs from the instant claims in failing to teach that two second dual outlets 370 are provided, and two blocks 430 are provided; the two second dual outlets 370 are spaced apart from each other, and the two blocks 430 are spaced apart from each other. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 17, Buddharaju differs from the instant claims in failing to teach that: the lower housing is provided with inlet 350, single outlet 395, and second dual outlet 370; and the upper housing is provided with first dual outlet 365. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claims 19-28 allowed.
Claims 5-6, 10-11, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711